Citation Nr: 0515876	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder.  

2.  Entitlement to an effective date prior to January 29, 
2003, for the award of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to November 
1946 and from October 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a total disability rating 
based on individual unemployability, effective from January 
29, 2003, and denied a disability rating in excess of 30 
percent for post traumatic stress disorder.  The veteran 
responded by filing a November 2003 Notice of Disagreement 
regarding the effective date for the award of his total 
rating, and the 30 percent rating assigned for his post 
traumatic stress disorder.  He was then sent a January 2004 
Statement of the Case by the RO.  He then filed a September 
2004 VA Form 9, perfecting his appeal of these issues.  

In May 2005, the veteran's representative filed a motion for 
advancement of the veteran's appeal on the docket.  The 
motion was granted by the Board that same month.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's post traumatic stress disorder results in a 
depressed mood, occasional anxiety, intrusive thoughts, and 
increased irritability; however, it does not cause reduced 
reliability and productivity due to such symptoms as 
flattened affect; abnormal speech; panic attacks more than 
weekly; difficulty understanding complex commands; or 
impairment of memory, judgment, or abstract thinking.  

3.  The veteran's claim for a total disability rating based 
on individual unemployability was received February 22, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  

2.  The criteria for the award of an effective date of 
February 22, 2002, and no earlier, for the award of a total 
disability rating based on individual unemployability have 
been met.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 2004 
Statement of the Case, the various Supplemental Statements of 
the Case, and February 2003 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Alexandria, LA, and 
these records were obtained.  No private medical records have 
been obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in October 2003, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in September 
2004, in light of the additional development performed 
subsequent to October 2003.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Increased rating - Post traumatic stress disorder

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected post traumatic stress disorder.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
General Rating Formula for Mental Disorders.  Under this 
Formula, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The veteran underwent VA examination in April 2002, at which 
time he was described as pleasant and cooperative.  He 
reported such symptoms as thoughts and nightmares about the 
Korean War, forgetfulness, and impatience.  He occasionally 
received counseling at the VA mental health clinic.  On 
objective evaluation he was neatly dressed and clean in 
appearance.  His speech was lucid and he was open with the 
examiner.  Sometimes the veteran "gets real nervous" and 
suffers shaking of the hands and bladder incontinence.  While 
he reported more frequent forgetfulness, no bizarre or 
irrational thoughts were noted.  His speech and communication 
skills were also within normal limits.  He also reported some 
increased anger and irritability with others, but stated he 
was generally able to control those feelings.  No homicidal 
thoughts or plans were noted, and while he reported 
occasional suicidal thoughts, he had no such plans.  He was 
also without panic attacks or audio or visual hallucinations 
or delusions.  The veteran stated he lived alone but was in 
regular contact with his grown children.  He was able to 
manage his own household and the regular tasks of daily 
living.  He reported some socializing with various people in 
his church, which he attended regularly.  His final diagnoses 
included generalized anxiety disorder and dementia due to 
head trauma.  A Global Assessment of Functioning (GAF) score 
of 65 was assigned.  A GAF score of 61-70 is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

The veteran was next examined in March 2003.  His reported 
symptoms included poor sleep, flashbacks of his Korean War 
experiences, and increased irritability.  He had not worked 
since 1970, when he retired secondary to various medical 
disabilities.  On objective examination he was clean and neat 
in appearance, with good communication with the examiner.  He 
was neither homicidal or suicidal.  His orientation was good, 
as was his long-term memory; his short-term memory was poor, 
however.  He occasionally experienced crying spells when he 
thought about the war.  He had a remote history of legal 
trouble following a motor vehicle accident caused by his 
intoxication, but no recent legal difficulties.  He continued 
to drink, however, although his consumption had lessened.  He 
reported several social relationships with family and close 
friends, and he was currently involved in a romantic 
relationship.  He continued to live alone and manage his own 
household, with some assistance from his children.  The 
examiner found the veteran competent to manage his VA 
benefits.  After examining the veteran and reviewing the 
claims file, the examiner diagnosed post traumatic stress 
disorder, chronic, and assigned a GAF score of 60.  A GAF of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The veteran was most recently examined in August 2003.  He 
continued to experience nightmares, flashbacks, intrusive 
thoughts, and irritability, but these symptoms had lessened 
as a result of his medication and outpatient treatment at the 
VA clinic.  He continued to live alone and manage his own 
household, but he also maintained connections with his family 
and friends.  He had also ceased all alcohol use.  On 
objective examination the veteran's mood and demeanor were 
appropriate, and he appeared to be functioning better than 
when he was interviewed in March 2003.  Post traumatic stress 
disorder was listed as the primary diagnosis, along with 
alcohol dependence, in full remission.  A GAF score of 65 was 
assigned, and the examiner characterized the veteran's 
psychiatric symptoms as "mild."  

After reviewing the entire record, the Board finds a 
preponderance of the evidence to be against the award of a 50 
percent for the veteran's post traumatic stress disorder, as 
the veteran fails to meet the criteria for such a rating.  
His affect has not been described as flattened; although he 
has reported a depressed mood on occasion.  He has also not 
exhibited circumstantial, circumlocutory, or stereotyped 
speech.  At all times of record, he has been able to converse 
in a logical, coherent manner.  The veteran has also not 
reported panic attacks on a weekly basis.  Regarding memory 
impairment, while he has some short-term memory loss, his 
long-term memory was "quite good", according to the March 
2003 examination report.  His judgment is not impaired, based 
on the medical record, and he has no recent history of legal 
problems.  He is currently widowed and lives alone, but has 
several grown children with whom he remains in contact.  He 
is also involved in a romantic relationship.  At all times of 
record, the veteran has been fully alert and oriented, with 
the ability to dress and groom himself, maintain his own 
household, and handle his financial affairs.  All VA 
examiners of record have found him competent to manage his 
own household.  Additionally, while he has reported some 
irritability in relating with others, he continues to 
maintain relationships with several family members.  The 
veteran's GAF scores have varied from a high of 65 to a 
recent low of 60, indicative of only mild to moderate 
symptoms.  On his most recent VA psychiatric examination, his 
symptoms were characterized as moderate by the examiner.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
service-connected post traumatic stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no recent extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran has been retired since 1970 due 
to a variety of medical problems.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
post traumatic stress disorder.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Earlier effective date - Total disability rating 
based on individual unemployability

The veteran seeks an effective date prior to January 29, 
2003, for the award of a total disability rating based on 
individual unemployability.  Except as otherwise provided for 
in circumstances not applicable to this case, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original or 
reopened claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2004).  

In the present case, the veteran was awarded an effective 
date of January 29, 2003, as this was the date his claim was 
received, according to the October 2003 rating decision.  
However, upon further review the Board notes that on February 
22, 2002, the veteran filed a formal claim for a total 
disability rating based on individual unemployability.  This 
claim was subsequently denied by the RO in June 2002, and the 
veteran was notified in July 2002.  Within a year thereafter 
veteran filed the aforementioned January 2003 claim for 
additional VA disability benefits, and he submitted 
additional evidence in support of his claim.  Because one 
year had not expired since the veteran was notified of the 
June 2002 denial, that prior claim was not final, and 
remained a pending claim.  See 38 C.F.R. § 3.160 (2004).  
Therefore, the date of the original claim for which benefits 
were granted in October 2003 is February 22, 2002, as this 
claim was still pending at that time.  Hence, an earlier 
effective date of February 22, 2002, for the grant of a total 
disability rating based on individual unemployability is 
warranted.  

The veteran has stated that an effective date in 1970 is 
warranted, as that was the year he accepted medical 
retirement from civil service, and he filed his initial claim 
for a total disability rating.  While the veteran did in fact 
file an October 1970 claim for a total disability rating, 
this claim was considered and denied by VA in February 1971, 
and the veteran was so notified.  He did not appeal this 
decision.  In the absence of clear and unmistakable error in 
the February 1971 rating decision, which the veteran does not 
claim, he may not be awarded an effective date back to 
October 1970 for this total rating.  The evidence of record 
does not otherwise indicate the existence of an unadjudicated 
claim received between October 1970 and February 2002.  

Overall, the veteran has established entitlement to an 
effective date of February 22, 2002, and no earlier for the 
award of a total disability rating based on individual 
unemployability.  He has not presented evidence indicating an 
unadjudicated claim, either formal or informal, was filed 
prior to that date.  As a preponderance of the evidence is 
against the award of an effective date prior to February 22, 
2002, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for the veteran's post traumatic stress disorder is denied.  

Entitlement to an effective date of February 22, 2002, and no 
earlier is granted for the award of the veteran's total 
disability rating based on individual unemployability.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


